       Case 2:18-cv-00497-DAK-EJF Document 43 Filed 01/16/20 Page 1 of 9




 Julianne P. Blanch, USB #6495                    C. Ashley Callahan (pro hac vice)
 Grace S. Pusavat, USB #15713                     LAW OFFICES OF C. ASHLEY
 PARSONS BEHLE & LATIMER                          CALLAHAN, P.C.
 201 South Main Street, Suite 1800                The Haehnel Building
 Salt Lake City, Utah 84111                       1101 East 11th Street
 Telephone: 801.532.1234                          Austin, TX 78702
 Facsimile: 801.536.6111                          Telephone: 512.817.3977
 JBlanch@parsonsbehle.com                         Telecopier: 512.287.3127
 GPusavat@parsonsbehle.com                        Acallahan@callahanlawoffices.com
 ecf@parsonsbehle.com
                                                  Joshua G. Jones (pro hac vice)
                                                  THE LAW OFFICE OF JOSHUA G.
                                                  JONES
                                                  609 Castle Ridge Road, Ste. 450
                                                  Austin, TX 78746
                                                  Telephone: 512.552.6123
                                                  jjones@jgjoneslaw.com

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 KEITH F. BELL, PH.D.,
                                                  MOTION TO WITHDRAW AS
                                                  COUNSEL
         Plaintiff,

 v.                                               2:18-cv-00497-DAK-EJF

 MAGNA TIMES, LLC, RICHARD                        The Honorable Dale A. Kimball
 ELLIOTT, EMILY GOULD, AND THE
 MAGNA TIMES,

         Defendant.

        Pursuant to DUCivR 83-1.4, Julianne P. Blanch and Grace Pusavat and the law firm of

Parsons Behle and Latimer, C. Ashley Callahan from the Law Offices of C. Ashley Callahan, and

Joshua G. Jones of the Law Offices of Joshua G. Jones (collectively, “Counsel”) move this Court



                                              1
4850-7093-8546v1
       Case 2:18-cv-00497-DAK-EJF Document 43 Filed 01/16/20 Page 2 of 9




for leave to withdraw as counsel for Keith F. Bell, Ph.D. (“Client” or “Plaintiff”). The Client’s

last known address is:

        Keith F. Bell
        3101 Mistyglen Cir.
        Austin, TX 78746
        (512) 327-2260
        drkeithbell@gmail.com

        The reason for withdrawal is that the representation has been rendered unreasonably

difficult due to a break down in the attorney-client relationship.

        This motion is made without the Client’s consent and is accompanied by a certification that

the motion was sent to the Client and to all parties. In accordance with DUCivR 83-1.4(b)(2),

attached as Exhibit 1 is a description of the status of the case including the dates and times of any

scheduled court proceedings, requirements under any existing court orders, and any possibility of

sanctions. The undersigned certifies that no trial date is set.

        A proposed Order Granting Motion to Withdraw as Counsel is attached as Exhibit 2 and

has been submitted in Word format by email to the presiding judge in this case.




                                                  2
4850-7093-8546v1
       Case 2:18-cv-00497-DAK-EJF Document 43 Filed 01/16/20 Page 3 of 9




                                        NOTICE TO CLIENT

        1.         If this motion is granted and no Notice of Substitution of Counsel has been filed,

then you must file a Notice of Appearance within twenty-one (21) days after entry of the Order

Granting Motion to Withdraw as Counsel, unless otherwise ordered by the court.

        DATED this 16th day of January, 2020.



                                                PARSONS BEHLE & LATIMER



                                                  /s/ Grace S. Pusavat
                                                Grace S. Pusavat

                                                Attorneys Plaintiff




                                                   3
4850-7093-8546v1
       Case 2:18-cv-00497-DAK-EJF Document 43 Filed 01/16/20 Page 4 of 9




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of January, 2020, I caused a true and accurate copy of

the foregoing MOTION TO WITHDRAW AS COUNSEL to be served on Keith F. Bell as

follows:

        Keith F. Bell
        3101 Mistyglen Cir.
        Austin, TX 78746
        (512) 327-2260
        drkeithbell@gmail.com

        I further certify that on this 16th day of January, 2020, I caused a true and accurate copy of

the foregoing MOTION TO WITHDRAW AS COUNSEL to be served via CM/ECF on all

counsel who have enrolled to receive electronic service in this case.


                                               /s/ Grace S. Pusavat
                                               Grace S. Pusavat




                                                  4
4850-7093-8546v1
       Case 2:18-cv-00497-DAK-EJF Document 43 Filed 01/16/20 Page 5 of 9



                                            Exhibit 1

Written description of the status of the case, including the dates and times of any scheduled court
proceedings, pending compliance with any existing court orders, and the possibility of sanctions




4850-7093-8546v1
       Case 2:18-cv-00497-DAK-EJF Document 43 Filed 01/16/20 Page 6 of 9



                                 Status of Case No. 2:19-cv-00209-TC

        Plaintiff Keith F. Bell (“Plaintiff”) initiated this case by filing the Complaint against on

June 20, 2018. Defendants Emily Gould and the Magna Times were served on September 16, 2018.

Defendants Richard Elliott and Magna Times, LLC waived service. Defendant Emily Gould failed

to answer the complaint or otherwise respond, and the clerk of court entered a default certificate

against Ms. Gould. Defendants Richard Elliott and Magna Times, LLC filed a Motion for

Summary Judgment, which was granted on April 29, 2019.

        Pursuant to DUCivR 83-1.4(c), upon entry of an order granting a motion to withdraw, the

action shall be stayed until twenty-one (21) days after entry of the order; unless otherwise ordered

by the court. After expiration of the stay period, either party may request a scheduling conference

or submit a proposed amended scheduling order.

        Within twenty-one (21) days after entry of an order granting a motion to withdraw, or

within the time otherwise required by the court:

        (i)        Any individual whose attorney has withdrawn is required to file a notice of pro se

                   appearance or new counsel shall file an appearance on that party’s behalf.

        An unrepresented party who fails to appear within twenty-one (21) days after entry of the

order, or within the time otherwise required by the court, may be subject to sanction pursuant to

Federal Rule of Civil Procedure 16(f)(1), including but not limited to dismissal or default

judgment.




                                                    6
4850-7093-8546v1
       Case 2:18-cv-00497-DAK-EJF Document 43 Filed 01/16/20 Page 7 of 9



                                         Exhibit 2

                   Proposed Order Granting Motion to Withdraw as Counsel




                                            7
4850-7093-8546v1
       Case 2:18-cv-00497-DAK-EJF Document 43 Filed 01/16/20 Page 8 of 9




 Julianne P. Blanch, USB #6495                     C. Ashley Callahan (pro hac vice)
 Grace S. Pusavat, USB #15713                      LAW OFFICES OF C. ASHLEY
 PARSONS BEHLE & LATIMER                           CALLAHAN, P.C.
 201 South Main Street, Suite 1800                 The Haehnel Building
 Salt Lake City, Utah 84111                        1101 East 11th Street
 Telephone: 801.532.1234                           Austin, TX 78702
 Facsimile: 801.536.6111                           Telephone: 512.817.3977
 JBlanch@parsonsbehle.com                          Telecopier: 512.287.3127
 GPusavat@parsonsbehle.com                         Acallahan@callahanlawoffices.com
 ecf@parsonsbehle.com
                                                   Joshua G. Jones (pro hac vice)
                                                   THE LAW OFFICE OF JOSHUA G.
                                                   JONES
                                                   609 Castle Ridge Road, Ste. 450
                                                   Austin, TX 78746
                                                   Telephone: 512.552.6123
                                                   jjones@jgjoneslaw.com

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 KEITH F. BELL, PH.D.,
                                                   ORDER GRANTING MOTION TO
                                                   WITHDRAW AS COUNSEL
         Plaintiff,

 v.                                                2:18-cv-00497-DAK-EJF

 MAGNA TIMES, LLC, RICHARD                         The Honorable Dale A. Kimball
 ELLIOTT, EMILY GOULD, AND THE
 MAGNA TIMES,,

         Defendant.

        The court, having reviewed the Motion to Withdraw as Counsel filed by Julianne P. Blanch

and Grace Pusavat and the law firm of Parsons Behle and Latimer, C. Ashley Callahan from the

Law Offices of C. Ashley Callan, and Joshua G. Jones of the Law Offices of Joshua G. Jones



                                               8
4850-7093-8546v1
       Case 2:18-cv-00497-DAK-EJF Document 43 Filed 01/16/20 Page 9 of 9



(collectively, “Counsel”), and good cause appearing for such motion, hereby GRANTS the

motion.

        IT IS HEREBY ORDERED that:

        1. Counsel may withdraw, and is hereby removed as counsel for Keith F. Bell,

            (“Plaintiff”);

        2. Unless a Notice of Substitution of Counsel has been filed, within twenty-one (21) days

            after entry of the order, or within the time otherwise required by the court, the

            unrepresented party shall file a notice of appearance;

        3. A party who fails to file such a Notice of Substitution of Counsel or Notice of

            Appearance may be subject to sanction pursuant to Federal Rule of Civil Procedure

            16(f)(1), including but not limited to dismissal or default judgment.

        IT IS SO ORDERED.

        DATED this ____ day of January 2020.

                                                      BY THE COURT:


                                                     _______________________________
                                                      Judge Dale Kimball




                                                 9
4850-7093-8546v1
